OFFICE   OF   THE   ATTORNEY          GENERAL   OF   TEXAS
                                AUSTIN




Honorable George H. Sheppard
Comptroller OS Public AccouQts
dustlo,  TeMs
Deer sir,                              0p1nloa lo. O-6664
                                       Ret Uh4th4r fh4 oomls8lon4r~~




          Your requ4rt Sor
enalons  e letter from Ii.
County, whlnh r4ad4 a4 fol




                                       tloa     1 provide4   as Joa-




      purposes upca the property ad from p4r*oM ia
      Colorado County, vhioh team8 utvg 6olleated        rBol1
      be used by the said aounty fur? t&4 purporer ai
      preventing     the uantlmed p&li;r aalunity,     oeuaed
      by great fload4,     ead to ooastruat impvopwata       to
      ootltX’O1  flood W@ter4 la t&3 Uid C!OUUty ?Or th4
xionorablc    C340r~4    It.   Sheppard,   p484    2




       proteatloa  0r life, property,              0011, ror44t0,        and
       public hlghvage lylag vlthla               the   08ia   aOwty.’

              “Section     2 provides      further t
               “‘The Commleeloa4re Court of aach t?ouaty,     la
       their dlecratloa,       mey utlllrc  the tax fuade donet-
       cd end greated by the State of Teue for th4 aoa-
       atruetloa
       _ -_ --    - ~~of
                      _ flood aoatrol l.mDrov4m4ate end other
       lmprOveei4ate; th4 melat4aeace-end       op4ratlon thare-
       of; or pug deposit the eem4 la e elalclng fuad to
       pey laterset       on rad to redeem the bond8 of the
       reepeatlve      flood control dlatrlcte   of the r4epeo-
       tlv4 oountiea. (
            “Ssotioa 3 provides for               th4 leeueaoe       of boade,
       but ve are not contempleting               the leeuenue       of bonde.
             “he provided la Seat ion 3 lecond peregr8ph,
       lo the Comlselomra     Court lu&orleed   to epsad
       thle aon    for other purpone than flood ooatrol,
       ouch a8 the oonetrwtloa    end melatsaeace o?
       bridge8 rod th4 eoaetructlon   end melataneace of
       county roedo?”
               Th4 Oolordo  County Flood Control Dletrlot wee ure-
a$;;         Agte 1941, 47th Ingleletur4, peg 568, Chepter 361,
               . S4otloa 1 of eueh Act ooateiae this povleloor
                 ‘&oh dletrlet      ehell be e govsrruaeutel rgenay
       and    body politic      and   aorporat4,       vlth the powers of
       8overnwat       and vlth the authority to exerelse                   the
       ~ight.0, prlvil4g40,         8ad fun4tloae          hereforfter
       epeolfled,       tbc oreetlon cad 4etebllehm4at                 of ouch
       District      being eeseatlel        to the lccaapllrhaant            of
       ‘;hs purgoree of s4etioa 59 of Art1814 XVI of the
       Coaetltution        of the State of TOX~O, ee em4aded,
       iaeludl~       the eoatrol,        etorlng,      prfw4rvetlon,       and
       dietributioa        of ths otorm vetera of th4 rlveve end
        etresles    in Colorado County end their trtbuterl48,
       for dieueetlc, mualclpel,             flood control,        lrrigrtlon,
       @ad other uoeful purpoe40, the reelemetloa                       8ti
       dreiaege of the overflow laad of Colorado County,
       ths coae4rvatlon         of foreete,        end to old ia th4
       proteotlon       of aevigetioa        on th4 aavlgabls vetera
       by regulating         th4 flood     aad    etorm,,vatere      thet
       flov into neid aavlgeble              etreUr4.
~goaoreble   George 11. Sheppard, ppge 3


           The Act creating ths dlstrlqt   end Section 59 of
Artlo    XVI of the Conetltutioa  dellmlt the powera of th4
Flood Control District.    Of necessity  it aen have ac povere
exteudlag b4yoad them.
             Section   1 of the Act crtatlag     the DtetrLct   further
povidae:
            “The Commtanioaers Court of Coloredo County,
      Texas, is hereby derigaatsd  es the goverdldg ‘body
      of ouch Dletrlet  oad the egeacg throw    uhiah the
      vntukgeamnt and mntrol of the Dlstrlct   shall be
      administer&, and it Is hereby empovered to do
      any aad all thiaga asaesmry to carry out the
      alms and purposes of this Aat .”
            It la perhaps thin prav~eloa vhloh baa eoafused
the Coami4~ioaerr of Colorado County, cad the Couaty Judge.
Dletrlcte   like the Colorado County Flood Control Mstriat
4~4  goveraamatsl ageaaiea and bodies politic      rad eorpo~ete,
sepereto and dlstla4t    from the Couaty.    44 Tax. Jur. 263,
sue. 176. The Comlasion4rs~        Court of Colorsdo County ia
eatrusted with the maa8gemmt end control       of the affelrs    of
the  Flood Coatrol D’iatrlct,    but er4 aot thereby given carte
bl4ache in tha expenditure of the Dletrlet~e       moseys.    In
deallag with vmtt4rs of the District,      th4 Coqmlesionera’
Court members are 4ctlag la a flduoiery      aspscity,  cad w4
atrlctlp   eocountsble  therefor.
           The Legislature  did not, by        this Act Gf donot ioa,
make a gift of Stat6 ad valoreln t4xer         to the Couaty of C)oloredo.
This is evident from the Aot itself.           The captloa of this Act
~\~l:~w;Y45,49th Leglslatupc,   Ohapt4r        364, pep 6541, LO es
        :
           ‘An Act dsclarltq  the floods        of Color&lo Coua-
      ty . . . to be 4 public oelemlty;         . . . euthorltiag




           Colorado Couaty ta not authorlr4d to we eay porb
 tioa of the tares remltted by the State ?Gt     purpose.    Th4
 alear import of the Act of doaetlon lo that     Legislature
Eoaoreble    George FL 98eppmd,   ~464 4


lntend4d to aeelet the @strlat       (not th4 Douaty) la tl?4 GCUl-
etructlorr end melnt4nenae of flood e33trol lmproversate to
eoatrol   the flood~uetrrr  iQ eeid aouaty.    Th4 ~lreetloa  to
the CaPlllieeloaere~ Uorrrt cc?atalaed ia Section i', vhlah 18
quoted in fie Setter 0; ~~l~;mty         J-e,  lo to them am the
gwv4rii.u~   ode 9r ii34 1 r       .
             The poted   pert OS 8eootloa 2 allour      uee of the
             other I.mwor0meate~ the rciia~4news aW o~rr*tlm
thereo?     ” The weCher tnprovewatn” rrierrud to era improve-
mate ai llle.   ahereoter.     Thet kr to eey, the rule of sju4d4m
paerfs   .le aoatrclllag    la t&4 eoaetruotioa   of t&et term, end
the donated texee awnot be used for some purpoee not relet-
ed to t&e problem at flood @ontrol.        !Thle oooetruotica  1,s
turthcr eubeteatfrt~       by the oeptloa of the Act of donrtioa
oharela i.t  lpp4are that eueh tuee~doaeted         ehell b4 use
?OF flood aootrol liqwoveaunt cod mwintentmae purpoeee.
                                             Vary     truly   yours
                                        ATTOHHHY(IWSWIOFTHXAS



                                                     Arthur L. Holler
                                                            Aeeleteat